                                  UNITED STATES DISTRICT COURT
                                                     for the
                                         Northern District of West Virginia
  Marco Rafiel Thomaselli
                Plaintiff(s)
                  v.                                           Civil Action No.   1:18 cv 105
  Commissioner Of Social Security Administration
                Defendant(s)


                                    JUDGMENT IN A CIVIL ACTION
    The court has ordered that:
         Judgment award           Judgment costs      Other




              Court ORDERS: Report and Recommendation be AFFIRMED and ADOPTED; Plaintiff’s Objections are
    other:    OVERRULED; Plaintiff’s Motion for Summary Judgment is DENIED; Defendant’s Motion for Summary
              Judgment is GRANTED; Plaintiff’s Complaint is, DENIED and DISMISSED WITH PREJUDICE.


   This action was:
        tried by jury          tried by judge       decided by judge




   decided by Judge Thomas S. Kleeh




                                                                CLERK OF COURT
Date:   September 19, 2019                                      Cheryl Dean Riley
                                                                 J. Musgrave
                                                                         Signature of Clerk or Deputy Clerk
